         Case 1:17-cv-09002-LAS Document 206 Filed 03/03/20 Page 1 of 1




              In the United States Court of Federal Claims

IN RE DOWNSTREAM ADDICKS AND
BARKER (TEXAS) FLOOD-CONTROL
RESERVOIRS
          Plaintiffs,                                         Case No. 17-9002 L

THE UNITED STATES

               Defendant.


                       NOTICE OF FILING OF OFFICIAL TRANSCRIPT

        Notice is hereby given that an official transcript of proceedings held on February 26,
2020, has been filed in the above-captioned matter. Pursuant to RCFC 80.1(c)(4), the parties
have seven (7) calendar days from the date of this notice to file with the court a Notice of Intent
to Request Redaction of this transcript. If no such notice is filed, the transcript will be made
electronically available to the public without redaction after 90 calendar days.

        If a party to the case would like to review the transcript for redaction purposes, the party
may purchase a copy from the official court reporter (at which time the purchasing party will
receive immediate electronic access to the transcript) or view the document at the Clerk’s Office
public terminal. Please contact the Clerk’s Office at (202) 357-6414 for more information.




March 3, 2020                                                 s/ Edwin Wesley
                                                                Deputy Clerk
